Title: To George Washington from Timothy Pickering, 19 December 1796
From: Pickering, Timothy
To: Washington, George


                        
                            Department of State Decr 19. 1796.
                        
                        The Secretary of State respectfully lays before the President the draught of a
                            letter to communicate to Congress the report of the Director of the Mint. His report last
                            year was laid before each house thro’ the Secretary, by the President’s direction. If
                            approved, the present report will be communicated to-day.
                        
                            T. Pickering.
                            
                        
                    